Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Oelmaier (US pat. no. 8,004,353) in view of Nolan et al. (US pat. no. 8,026,761).
           Refer to fig. 1 of Oelmaier. Differential transistor pair MN12,MN22 may for instance be read as the like element claimed with each transistor connected to current source 130 with output lines 103,104 read as the transmission lines claimed. The switches S12,S22 may be read as the second circuitry claimed as they are connected between the transistors and the current source and the outputs may be measured by circuitry connected to output lines 103,104 (not shown, see the first paragraph of col. 6). This may be read as the ‘test operations’ limitation of the last paragraphs of the claims. The latter stage circuitry claimed may be read for instance on A/D converter 24 (see first full paragraph of col. 7). The difference between the claims and Oelmaier is that there is only one current source shown. However, Nolan et al. disclose in fig. 2 a differential amplifier 104 that may be calibrated having separate switchable current sources for each transistor of the pair; see amplifier 104 of fig. 2. Since there is a separate switch in the path to each transistor in Oelmaier, it would have been obvious to utilize separate . 
Claims 2-11 & 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/Primary Examiner, Art Unit 2843